Citation Nr: 1315208	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease and in excess of 60 percent thereafter.

2.  Entitlement to service connection for a skin disorder to include skin cancer and recurrent malignant warts, to include as secondary to service-connected hypothyroid disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 1986 with additional service in the Reserves or National Guard until at least 2001.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2012, the Board remanded this case for further evidentiary development.  While in remand status, the RO granted the claims for service connection for a heart condition, a psychiatric disorder, and kidney disorder.  As the Veteran has not disagreed with the effective date and/or disability evaluations assigned, these actions represent a full grant of benefits sought and these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to February 14, 2012, the Veteran's hypothyroid disease was not manifested by muscular weakness.

2.  From February 14, 2012, the Veteran's hypothyroid disease has not been manifested by cardiovascular involvement or bradycardia (less than 60 beats per minute (bpm)).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to February 14, 2012, for hypothyroid disease and in excess of 60 percent thereafter, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board finds that the duty to notify has been met.  The Veteran filed his claim in August 2006.  In November 2006, prior to the decision on appeal, VA provided him with fully adequate VCAA notice.  Notwithstanding, the RO supplemented this notice with a VCAA letter dated in January 2012 that again provided all required notice.

The Board also finds the duty to assist has been met.  All relevant medical records have been obtained and associated with the claims files.  VA afforded the Veteran VA medical examinations in response to the claims.  The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran appropriate VA examinations.  The Veteran was afforded VA thyroid, skin and psychiatric examinations in February 2012 and a VA cardiac examination in November 2012 with an addendum dated also November 2012.  The Board has reviewed the examination reports and opinions, and finds substantial compliance with the requirements articulated in the Board's prior remand decision as to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Lastly, VA afforded the Veteran opportunity to present sworn testimony at a hearing.  Initially, the Veteran indicated a desire to appear for a hearing.  But later, in October 2009, he cancelled that hearing request.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

Service connection for hypothyroid disease, history of multinodular goiter with partial thyroidectomy was established at the 30 percent disability evaluation under Diagnostic Code 7903, effective from February 7, 2002.  Private and VA treatment records upon which the grant of service connection was based reflect that the Veteran underwent partial thyroidectomy in 1987 and that he was, at the time of the May 2001 VA examination, poorly controlled on thyroid replacement therapy with Synthroid.

In March 2006, the Veteran filed a claim for increase.  He seeks a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease, and in excess of 60 percent thereafter.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Hypothyroidism is addressed under Diagnostic Code 7903 of 38 C.F.R. § 4.119.  A 30 percent rating is warranted where the evidence shows fatigability, constipation, and mental sluggishness. A 60 percent rating is warranted where the evidence shows muscular weakness, mental disturbance, and weight gain. A 100 percent rating is warranted where the evidence shows muscular weakness, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 bpm).  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board notes that, secondary to service-connected hypothyroidism, service connection is established for depressive disorder, a heart condition, and nephrolithiasis (kidney disorder).  These disabilities are separately rated and not on appeal at this time.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent prior to February 14, 2012, for hypothyroid disease and in excess of 60 percent thereafter.

Prior to February 14, 2012, although the evidence of record shows weight gain and mental disturbance, muscular weakness is not shown prior to February 14, 2012...  Therefore, the Board concludes that the medical evidence does not support a rating in excess of 30 percent prior to this date.  

As noted above, the criteria for a 30 percent disability evaluation contemplates that the Veteran's hypothyroid disorder is manifested by (1) muscular weakness, (2) mental disturbance, and (3) weight gain.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As shown below, the evidence prior to February 14, 2012, while showing weight gain and mental disturbance, does not show that the disability was manifested by muscular weakness.

VA treatment records dated since 2006 show that the Veteran's level of the thyroid hormone was low, and that he had various health problems to include depression, kidney, and a heart condition (diagnosed as trace mitral valve regurgitation) as secondary to hypothyroidism.

Report of VA examination dated in March 2007 reflects complaints of progressively worsening symptoms of muscle spasms, anxiety, depression, emotional instability, forgetfulness, mental sluggishness, decreased vision, thinning hair, palmar erythema, pruritus, difficulty swallowing, dyspnea, hoarseness, heart palpitations, nausea, weight gain, constipation, increased number of bowel movements, generalized weakness, cold intolerance, insomnia, and kidney stones.  He reported taking Synthroid with poor results.  Physical examination was performed.  The diagnosis was hypothyroidism with complications of kidney stones, depression/decreased alertness, and dry skin.  It was noted that the disability had significant effects on the Veteran's occupational functioning due to memory loss, decreased concentration, poor social interactions, difficulty following instructions, speech difficulty, lack of stamina, and weakness or fatigue.

Report of VA psychiatric examination dated in June 2008 reflects complaints of depressive symptoms to include feeling tired, which the physician stated "is characteristic of his thyroid problems."

Report of VA examination dated in July 2008 reflects history of hypothyroidsim treated daily with Synthroid with fair response.  Symptoms were reported by the Veteran as depression, forgetfulness, dry-thinning hair, heart palpitations and anginal pain, constipation, fatigability, cold intolerance, and kidney stones.  Physical exam shows enlarged thyroid.  Cardiovascular exam showed no widened blood pressure readings, pulse at 78 beats per minute, no bradycardia, normal heart size, no signs of congestive heart failure, and normal heart rhythm.  The skin was dry.  No gastrointestinal or eye abnormalities were found.  The hair was dry and sparse.  Neurological exam showed no evidence of laryngeal nerve damage, slow speech, apathy, psychosis, or dementia; but there were signs of depression.  No impairment of muscle strength or deep tendon strength was found.  The diagnosis was hypothyroidism (primary) with no complications.  Also, on a separate cardiovascular examination, infrequent cardiac atrial arrhythmia was diagnosed.  On a separate genitourinary examination, chronic nephrolithiasis associated with kidney stones was diagnosed.

VA treatment records dated in 2008 and 2009 reflect that the Veteran was advised to lose weight and that he was seen for low back pain and esophageal spasm with dysphagia and nausea.  He was followed for hypothyroidism and dosage of Synthroid.

Base on the foregoing, the Board concludes that the weight of the evidence is against a finding of symptoms of muscular weakness prior to February 14, 2012.  In this regard, while the Veteran complained of muscle spasms in March 2007 with complaints of fatigue and weakness, the July 2008 VA examination report notes that the Veteran had no impairment of muscle strength.  

From February 14, 2012, the evidence of record shows that the Veteran's hypothyroid disease has not been manifested by cardiovascular involvement or bradycardia (less than 60 beats per minute).  Therefore, the Board finds that the criteria for an evaluation in excess of 60 percent from February 14, 2012, are not met.

Report of VA thyroid examination dated February 14, 2012, reflects a diagnosis for multinodular goiter, status post partial thyroidectomy with hypothyroidism.  The claims file was reviewed.  The Veteran reported a history of muscular weakness dating to service.  He further reported symptoms of mental disturbance, weight gain, cold intolerance, sleepiness, and cardiovascular involvement described as prolapsed mitral valve, frequent chest pain, and rapid pulse.  His condition requires continuous medication.  On exam, the physician noted that the Veteran currently had signs or symptoms attributable to hypothyroid disease that included mental sluggishness, mental disturbance, muscular weakness, weight gain (base line 170 pounds and current weight 234 pounds), sleepiness, and cold intolerance.  The physician did not find bradycardia.  Reflex exam showed 1+ (hypoactive) reflexes.  On a separate heart examination, the diagnosis was trace mitral valve regurgitation.  The date of the diagnosis was reported as "remote, uncertain 1990s?"  The etiology was unknown.  No arrhythmias were found on examination.  Heart rate was 70 bpm, heart rhythm was regular, heart sounds were normal, and peripheral pulses were normal.  Blood pressure was 102/62.  An EKG dated in March 2011 showed normal sinus rhythm.  METS testing was performed showing a 1-3 METs level.  The examiner noted that "A percentage of METs due to cardiac disease alone cannot be provided.  METs cannot be separated into components.  However, the veteran's METs levels are not limited by his cardiac condition."

An addendum dated in November 2012 to the February 2012 report of VA heart examination restated that the Veteran's hypothyroidism symptoms did not include bradycardia (less than 60 bpm), and explained that the 1-3 METs level was "entirely compatible with a fully normally functioning heart."  The physician noted that, based on the recent ECHO test results showing an ejection fraction with only minor valvular issues, there was "no evidence of cardiac impairment which might be related to thyroid disease."  He further noted that bradycardia was not shown by EKG results in June 2012 and, therefore, no medical findings supporting the presence of cardiac involvement due to the Veteran's thyroid condition.

Again, neither the lay nor the medical evidence shows that the Veteran's hypothyroidism meets the criteria for an evaluation in excess of 60 percent from February 14, 2012.  Neither cardiovascular involvement nor bradycardia is shown.  It is note that the schedular criteria are conjunctive and require each condition listed to be shown in order to warrant the rating associated with that criteria.  Each of the symptoms listed for a 100 percent rating are not shown here at any time during the appeal period.

The Veteran is competent to report that his disability is worse than presently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe he meets the criteria for the next higher disability rating both prior to and from February 14, 2012, his complaints and the medical findings do not meet the schedular requirements for the higher ratings.  The Board assigns greater probative value to the medical findings of record as these were prepared by skill, neutral medical professionals after obtaining a medical history and conducting an evaluation of the Veteran.  Moreover, reports of VA examinations dated in 2012 reflect very thorough examinations and explanation of the cardiac findings, along with a review of the medical history and claims files.  Thus they are highly probative and weigh against the claim.

Accordingly, the claim for increase must be denied.  Additional staging of this rating is not warranted because the Veteran's disability did not meet the criteria for a higher disability rating than presently assigned at any time during the appeal period.  Hart, supra.  Lastly, because the evidence of record is not roughly in equipoise, the benefit-of-the doubt rule is not for application as there simply is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the thyroid disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease and in excess of 60 percent thereafter is denied.


REMAND

The Veteran seeks service connection for skin disorder as secondary to service-connected hypothyroidism.

VA and private treatment records document treatment for skin cancer, lesions, and complaints of a skin rash.  The March 2007 VA examination report showed physical examination findings of dry, coarse, and thickened skin.   In November 2008, these records show he underwent biopsy of a tongue lesion, full mouth extraction, 4 quad alveoloplasty, and 2 mandibular lingual tori removal.

In January 2012, the Board remanded the issue of service connection for a skin disability for a VA examination to ascertain whether the Veteran's service connected hypothyroid condition either caused or aggravated any skin disability shown during the appeal period.

Report of VA examination dated in February 2012 reflects a diagnosis for dermatophytosis of the feet and buttock; squamous cell carcinoma, left face; cherry angiomata, trunk; and a lesion of the right hand.  A medical history was obtained and the claims files reviewed.  The examiner opined that the claimed condition "is less likely than not" proximately due to or the result of the Veteran's service-connected condition.  The rationale was as follows:

The veteran had three diagnosed skin conditions:  Dermatophytosis of feet and buttock, cherry angiomata of the trunk, and squamous cell carcinoma of the left fact.  In general, thyroid disease of any kind is not listed as a risk factor for squamous cell carcinoma (see "Epidemiology and factors for cutaneous squamous cell carcinoma" at uptodate.com).  A review of the medical literature employing  a number of key words and phrases at the National Library of Medicine using the Pubmed gateway failed to demonstrate any causal connections between thyroid disease and either dermatophytosis or cherry angiomata.  No mention of any of these conditions was located in the serve treatment records.

The medical opinion provided here addresses the question of causation, but does not include any opinion or rationale on whether the Veteran's service-connected thyroid condition aggravates the skin disorders found.

Because the most recent VA medical opinion is inadequate, the Board finds that remand for a supplemental medical opinion and rationale is necessary in this case.  VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124.

When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2012).

Here, as indicated above, the medical opinion of record is inadequate as it does not provide the information requested by the Board in its prior remand.  Therefore, remand is again required.  It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or AMC should obtain all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim.  These records should be associated with the claims files.

2.  Report of VA examination dated in February 2012 should be returned to the examiner for an addendum that addresses whether any skin disorders found on the February 2012 examination are aggravated by service-connected hypothyroid disease.  The examiner should review the claims files along with copies of any pertinent medical records located in the Veteran's Virtual VA file that are not in the claims files.

The examiner should render an opinion on the following:
Are any of the skin condition diagnosed on VA examination in February 2012 at least as likely as not (50 percent probability or more) aggravated by service-connected hypothyroid disease.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale is required for all opinions.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  Essentially, the examiner's medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

If the examiner is not available, the claims files along with copies of any pertinent evidence located in Virtual VA that is not in the claims files should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

3.  Then, the RO should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


